376 F.2d 265
Bartolo PENA, Jr., Appellant,v.C. M. WEST et al., Appellees.SOUTHWEST TEXAS AGENCY, INC., Appellant,v.Bartolo PENA, Jr., Appellee.
No. 23924.
United States Court of Appeals Fifth Circuit.
April 28, 1967.
Rehearing Denied June 1, 1967.

Appeals from the United States District Court for the Southern District of Texas; Reynaldo G. Garza, Judge.
Bob J. Spann, Corpus Christi, Tex., McDonald & Spann, Corpus Christi, Tex., for appellants.
R. W. Woolsey, Corpus Christi, Tex., Kleberg, Mobley, Lockett & Weil, Corpus Christi, Tex., for appellees.
Before THORNBERRY, GOLDBERG and DYER, Circuit Judges.
PER CURIAM.


1
Bartolo Pena, a member of the crew of the vessel TYPHOON, suffered an injury to his back while ascending a passageway from the engineroom to the deck. Pena sued the vessel owner, Southwest Texas Agency, Inc. The District Court in a non-jury trial found that the vessel was seaworthy and that there was no negligence. The Court awarded Pena $3,450.00 for past and future maintenance and cure.


2
A careful review of the record convinces us that the findings of fact made by the District Court are not clearly erroneous. McAllister v. United States, 1954, 348 U.S. 19, 75 S.Ct. 6, 99 L.Ed. 20; Stephens v. Osaka Mercantile Steamship Company, Ltd. et al., 5 Cir., 1964, 328 F.2d 604.


3
Southwest Texas Agency, Inc.'s ore tenus motion to withdraw its cross appeal is granted. Accordingly, the judgment of the District Court is


4
Affirmed.